Citation Nr: 1514909	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  13-03 599A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a right ankle disorder.

5.  Entitlement to service connection for a psychiatric disorder.

6.  Entitlement to service connection for arthritis.

7.  Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. R. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty for training from July to December 1960 and on active duty from October 1961 to August 1962.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Puerto Rico, which denied entitlement to service connection for hearing loss, tinnitus, a right knee disorder, a right ankle disorder, a nervous condition, arthritis, and hypertension.  

The Veteran and his wife presented testimony before a Decision Review Officer at a hearing in May 2013.   A transcript of the hearing has been associated with the record.

The United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) (it is the pro se claimant who knows the symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission).  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 2009) (when determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains in support of that claim).  The Veteran initially filed a claim of service connection for a nervous condition.  However, as he has been diagnosed with depression, the Board has re-characterized the issue to include any psychiatric disability as indicated on the title page.


REMAND

The Veteran has contended that he injured his right knee and ankle while on active duty when he fell while running in training.  He has reported that he was assisted to the hospital at Fort Lewis in May or June 1962, when he underwent X-rays and was hospitalized.  He indicated that he was placed in a cast for several weeks.  

Service treatment records are part of the record; however, medical records showing the Veteran's treatment for the injury to his right knee and ankle are not included in these records.  He initially submitted an NA Form 13055 with incorrect treatment dates listed on the form.  He re-submitted the form reflecting the correct dates of treatment for his right knee and ankle; however, it is unclear from the record whether any efforts were made to obtain these records based on this information.  The Board finds that, on remand, further effort should be made to obtain these records.

VA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody. 38 C.F.R. § 3.159(c)(4). VA has a duty to obtain records of treatment reported by a private physician. Massey v. Brown, 7 Vet. App. 204 (1994).  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

At his hearing, the Veteran contended that he initially sought treatment for his hearing loss and tinnitus in 1963 through a private provider in Chicago.  In addition, the Veteran reported that he was seen by a private provider five or six months prior to the hearing.  These records are not in the claims file or VA's online records systems.  As such, on remand, these records should be obtained and associated with the record. 

The Veteran has asserted that he was seen by the VA for this right knee and ankle when he returned to Puerto Rico in 1967 or 1968.  He also testified that he sought treatment at the VA in Puerto Rico in 1978 or 1980 for his hearing loss and tinnitus.  These records are not in the claims file, and should be obtained on remand.

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that 'indicate' that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  A Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.

The Veteran has contended that his right knee and right ankle disorders began in service.  He has presented lay evidence to substantiate his claims that he had an in-service injury, and he has a current disability of the right knee and ankle.  At his hearing, the Veteran clarified that his claim for entitlement to service connection for arthritis referred to arthritis of his right knee only.  As such, the Board finds that he should be provided with a VA examination to determine whether he has a right knee and ankle disorder related to service.  

The Veteran contends that he has a hearing loss and tinnitus that are related to noise exposure during service.  At his hearing, he testified that his duties were in combat support.  His DD form 214 reflects that he was a light weapons infantryman.  The Board notes that although Veterans Benefits Administration (VBA) Fast Letter 10-35 does not list this military occupational specialty (MOS), it does list "Infantryman" among the Army MOS as having highly probably probability of having exposure to hazardous noise.  See VBA Fast Letter 10-35 (September 2, 2010) (modifying the development process in claims for hearing loss and/or tinnitus).  
 
The Veteran was provided with a VA audio examination in October 2011.  While the VA examiner acknowledged the Veteran's assertion of significant noise exposure in the military and as a civilian, the examiner's negative opinion was solely based on the Veteran's normal hearing during service.  VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Furthermore, an examiner may not ignore lay evidence and base her opinion that there was no relationship to service on the absence of in-service corroborating medical records. Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Therefore, the October 2011 opinion is inadequate and an addendum opinion should be requested. 

Service connection is provided for a disability, which is proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended 38 C.F.R. § 3.310 to explicitly incorporate the holding in Allen, except that it will not concede aggravation unless a baseline for the claimed disability can be established prior to any aggravation. 38 C.F.R. § 3.310(b).  

The Veteran has contended that he has a psychiatric disorder secondary to his physical disorders.  Private medical records from the Veteran's psychiatric provider reflect that the Veteran was withdrawn because of severe pain in his knee, that his self-esteem was lowered due to his limitations, and that he was affected by his inability to do things he used to do.  The Veteran has been diagnosed with depression.  

The Veteran has also contended that his current hypertension is a result of tension from his physical problems. 

At the present, the Veteran is not service connected for any disability.  However, the Board is remanding several service connection claims herein, including entitlement to service connection for a right knee disability.  As such, the Board finds that the Veteran should be provided with VA examinations to determine whether his psychiatric disorder or hypertension are caused by or aggravated by his physical disorders.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Records Reconstruction Unit of the NPRC, or any other appropriate agency or department, supply the information from the Veteran's Form 13055, and request an additional search from alternate sources.  All efforts to obtain these records should be documented and any negative responses should be recorded in the claims file.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.

2.  Take the necessary steps to obtain all private records pertaining to treatment for the Veteran's claimed disorders, in accordance with 38 C.F.R. § 3.159.  In particular, efforts should be made to obtain private medical records in 1963 in Chicago, and in late 2012 or early 2013 for hearing loss and tinnitus.  If additional information is needed to complete this request, the Veteran should be so advised of the specific information needed as well as any necessary medical releases.

3.  Obtain all records of treatment from the VA in Puerto Rico, including, but not limited to, treatment in 1967 or 1968 for his right knee and ankle, and in 1978 or 1980 for his hearing loss and tinnitus.

4.  Schedule the Veteran for a VA examination to determine the etiology of hearing loss and tinnitus.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current hearing loss or tinnitus was caused by or is related to any incident of military service.  (The examiner should note that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).)

The examiner must provide reasons for each opinion. 

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a definite opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

5.  Schedule the Veteran for a VA examination to determine the etiology of each right ankle and right knee disorder found.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any current right knee or right ankle disorder (meaning any right knee or right ankle disorder diagnosed since March 2011, including arthritis) was caused by or is otherwise related to any incident of active duty.  The examiner must address the Veteran's contentions that he injured his right ankle and right knee in service and was placed in a cast.

The examiner must provide reasons for each opinion. 

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a definite opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  The absence of evidence of treatment for a right ankle or right knee disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.  If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

6.  Schedule the Veteran for a VA examination to determine the etiology of his psychiatric disability.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner.

The examiner should determine whether:

(a)  It is at least as likely as not (50 percent probability or more) that the Veteran's current psychiatric disorder (meaning any psychiatric disorder diagnosed since March 2011) had its onset in service or is otherwise the result of a disease or injury in service;

(b)  It is at least as likely as not (50 percent probability or more) that any current psychiatric disorder (meaning any psychiatric disorder diagnosed since March 2011) has been caused (in whole or in part) by any of his physical disorders or combination thereof; and

(c)  It is at least as likely as not (50 percent probability or more) that the Veteran's current psychiatric disorder (meaning any psychiatric disorder diagnosed since March 2011) has been aggravated (has undergone a permanent, measurable increase in its severity) by any physical disorder or combination thereof.  (The examiner should note that the Veteran is claiming service connection for hearing loss and tinnitus, a right knee disorder, a right ankle disorder, and hypertension.)

The examiner must provide a rationale for each opinion given.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a definite opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

The absence of evidence of treatment for a psychiatric disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

7.   Schedule the Veteran for a VA examination to determine the etiology of his hypertension.  All indicated tests and studies should be conducted.

The claims file (including paper records and/or records in the Virtual VA and VBMS systems) and this remand must be reviewed by the examiner.

The examiner should determine whether:

(a)  It is at least as likely as not (50 percent probability or more) that the Veteran's current hypertension had its onset in service or is otherwise the result of a disease or injury in service;

(b)  It is at least as likely as not (50 percent probability or more) that the Veteran's current hypertension has been caused (in whole or in part) by other claimed disorders; and

(c)  It is at least as likely as not (50 percent probability or more) that the Veteran's current hypertension has been aggravated (has undergone a permanent, measurable increase in its severity) by other claimed disorders.  (The examiner should note that the Veteran is claiming service connection for hearing loss and tinnitus, a right knee disorder, a right ankle disorder, and a psychiatric disability.)

The examiner must provide a rationale for each opinion given.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a definite opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

The absence of evidence of treatment for hypertension in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

8.  If any benefit on appeal remains denied, the originating agency should issue a supplemental statement of the case. The Veteran should be given time to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

